OTT, Judge.
We affirm the judgment, entered below in all its particulars with one exception. Ap-pellees/defendants counterclaimed for foreclosure and went into possession of the real property prior to the sale under the judgment. Thus, the appellees were trespassers — albeit unwittingly — from August 12, 1975 (the date the locks were changed), until August 13, 1976 (the date the certificate of title issued). See Martorano v. Spicola, 110 Fla. 55, 148 So. 585 (1933).
The court below granted damages to appellants for trespass in the amount of $500 apparently calculating wrongful possession to be of only two months duration. The measure of recovery is the reasonable rental value (which, according to the testimony, the court properly found to be was $250 a month) during the time of unauthorized occupancy. Anchorage Yacht Haven, Inc. v. Robertson, 264 So.2d 57 (Fla. 4th DCA 1972). Accordingly, the damages for the twelve month trespass should be $3,000.
Appellants are entitled to an offset against the foreclosure judgment entered against them in the amount of $3,000.
Affirmed in part, reversed in part.
McNULTY, Acting C. J., and SCHEB, J., concur.